Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 1 of 7




               Exhibit D
Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 2 of 7




            Exhibit 5
        Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 3 of 7
                                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :                   19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                   ECF Case
               -against-             :
                                     :
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

        DEFENDANTS’ SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
               PLAINTIFF’S FIRST SET OF INTERROGATORIES

       Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the Local Civil Rules for

the Southern District of New York (“Local Rules”), Defendants Telegram Group Inc. and TON

Issuer Inc (collectively, “Telegram” or “Defendants”), by and through their undersigned counsel,

hereby supplement their previous responses and objections to Plaintiff’s First Set of

Interrogatories to Defendants, dated November 1, 2019, and propounded by Plaintiff United

States Securities and Exchange Commission (“Plaintiff” or the “SEC”) in the above-captioned

case (“Action”). Defendants hereby incorporate by reference their previous general responses

and objections, objections to definitions and instructions, and specific responses and objections

(not herein modified), dated November 22, 2019.

             SPECIFIC SUPPLEMENTAL RESPONSES AND OBJECTIONS

INTERROGATORY NO. 7:

               Identify all steps you took to determine whether any initial purchaser of Grams
acquired or had acquired Grams for him, her, or itself, or for other persons.

SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7:

       Defendants repeat their previous responses and objections to Interrogatory No. 7, and
        Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 4 of 7
                                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


hereby supplement the last paragraph of their response to this Interrogatory based upon their

reasonably diligent investigation to date.

       Defendants further respond that, from time to time, they have inquired as to whether

certain private purchasers had agreed to transfer or sell their interests in Grams, and, in some

instances, sought assurances that no transfers or sales had or would take place, advised the

purchasers not to make such transfers or sales, and/or canceled the relevant Purchase

Agreements.

       For example, in January 2018, Ilya Perekopsky reached out to Avolta Partners SAS

(“Avolta”) stating that Telegram had received information suggesting that Avolta was purporting

to be selling Grams. Mr. Perekopsky requested that Avolta confirm whether the information was

false. Avolta confirmed that it was not selling Grams and affirmed its compliance with the terms

of its Purchase Agreement. See TG-007-00000512.

       As another example, on January 11, 2020, Telegram reached out to Space Investments

Limited (“Space Investments”) stating that it became aware of facts suggesting that Space

Investments may have had involvement with an entity called Liquid.com (which purports to be a

cryptocurrency exchange in Japan) regarding an initial exchange offering of Grams. Telegram

referred Space Investments to its representations under the Purchase Agreement and asked Space

Investments to confirm that it is not (and has not been) cooperating with Liquid.com in this

regard and that it has at all times acted, and will continue to act, in accordance with the terms of

the Purchase Agreement. See TLGRM-22-00000001; TLGRM-22-00000002; TLGRM-22-

00000003.

INTERROGATORY NO. 10:

              Identify all members or persons who are or will be associated with the TON
Foundation or TON Reserve.

                                                  2
        Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 5 of 7
                                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10:

       Defendants repeat their previous responses and objections to Interrogatory No. 10 and

further respond to this Interrogatory as follows:

       On January 6, 2020, Telegram published a notice to the public which stated that it “is

under no obligation, and makes no promise or commitment, to ever establish a TON Foundation

or similar entity in the future.” Telegram continues to consider whether to establish the TON

Foundation in the future, and would only do so to the extent permitted under all applicable laws

and regulations. To the extent the TON Foundation is ever established, it is currently

contemplated that it would be governed by a board of directors that would initially consist of: (i)

Pavel Durov; (ii) Nikolai Durov; and (iii) at least three independent members that are not

affiliated with Telegram, TON Issuer Inc, or the Durovs. The Durovs would establish a process

for selecting these three independent members based on objective criteria based on factors such

as knowledge and understanding of blockchain platforms, digital assets and cryptocurrencies,

and the technical operation of the TON Blockchain. Defendants remain open to modifying any

aspect of the TON Foundation, including its existence.

INTERROGATORY NO. 15:

        Describe how incentive payments using Grams will be programmed into TON, including
but not limited to how the determination of allocation of incentive payments will function,
including plans for fixing and adjusting any such payments.

SUPPLEMENTAL INTERROGATORY TO TOPIC NO. 15:

       Defendants repeat their previous responses and objections to Interrogatory No. 15 and

further respond to this Interrogatory as follows:

       It is currently contemplated that, upon launch of the TON Blockchain or immediately

thereafter, 5% of the total initial supply of Grams (i.e., 250,000,000 Grams) will be distributed

on a first-come, first-served basis to users of Telegram in order to promote the consumptive
                                                    3
        Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 6 of 7
                                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


adoption of Grams as a currency. The Grams will be offered in an amount that is commensurate

with consumptive use based on the market price of Grams (e.g., an amount of Grams totaling a

small amount of value as measured in fiat currency). In order to receive Grams, users would

need to request them from a bot programmed into Telegram Messenger and provide a valid

address for a standalone wallet application (either TON Wallet or a third party wallet) that would

not be integrated into Messenger. Defendants remain open to modifying any aspect of these

incentive payments in order to comply with applicable laws and regulations.

INTERROGATORY NO. 18:

       Describe the amounts of Grams that will be held by each of you (including, for the
avoidance of doubt, each of your employees or other entities controlled by or associated with
you) upon the launch of Grams.

SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 18:

       Defendants repeat their previous objections to Interrogatory No. 18 and further respond

to this Interrogatory as follows:

       It is currently contemplated that, upon the launch of the TON Blockchain, the initial

supply of 5 billion Grams will be allocated as follows. Defendants remain open to modifying

any aspect of these allocations in order to comply with applicable laws and regulations.

           •   58% of Grams will be transferred to purchasers in the Private Placement

                   o Round 1 Grams will be subject to lock-up restrictions in the Purchase
                     Agreements.

                   o Round 2 Grams will not be subject to lock-up restrictions.

           •   4% of Grams will be transferred to the Telegram development and management
               team.

                   o Of this amount, Pavel Durov and Nikolai Durov will each receive 1/4 (i.e.,
                     1% of the initial supply of Grams).

                   o All Grams transferred to Telegram’s team will be precluded from all
                     voting and validating activities on the TON Blockchain.
                                               4
      Case 1:19-cv-09439-PKC Document 250-4 Filed 07/01/20 Page 7 of 7
                              CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER



         •   28% of Grams will be assigned to a wallet address to be used by the TON
             Foundation if the TON Foundation is ever established in the future. If the TON
             Foundation is not established, those Grams would be locked in perpetuity in that
             wallet. All Grams transferred to the TON Foundation will be precluded from all
             voting and validating activities on the TON Blockchain.

         •   10% of Grams will be reserved for ecosystem incentive payments. As currently
             contemplated, half of those Grams (5% of the initial supply of Grams) will be
             distributed to Telegram users at or immediately following the launch of the TON
             Blockchain as described in Response to Interrogatory No. 15 above. The other
             half (5% of the initial supply) will be held in a wallet address assigned to the
             TON Foundation in the event that the TON Foundation is ever established in the
             future. If the TON Foundation is established, the incentive Grams held in its
             wallet may be distributed by the TON Foundation as incentives to promote the
             consumptive use of Grams as determined by the TON Foundation’s board of
             directors. For example, the TON Foundation may offer a small amount of Grams
             to Gram users on the TON Blockchain as a reward for spending Grams as a
             currency (e.g., if a user spends 10 Grams on goods and services, she may be
             rewarded one Gram from the TON Foundation). These user incentives would be
             decided upon and implemented by the TON Foundation’s board of directors in the
             event that the TON Foundation is ever established.


Dated: New York, New York
       January 11, 2020

                                                 /s/ Alexander C. Drylewski
                                                 George A. Zimmerman
                                                 Scott D. Musoff
                                                 Alexander C. Drylewski
                                                 Christopher P. Malloy
                                                 SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                                 Four Times Square
                                                 New York, New York 10036
                                                 Phone: (212) 735-3000

                                                 Attorneys for Defendants




                                             5
